Exhibit 32.1 CERTIFICATION PURSUANT TO 18 USC. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report on Form 10-Q of LocatePLUS Holdings Corporation (the “Company”) for the period endedMarch 31, 2011 as filed with the Securities and Exchange Commission on or about the date hereof (the “Report”), the undersigned, President and Chief Executive Officer, and Chief Financial Officer and Treasurerof the Company, hereby certifies, pursuant to 18 U.S.C. Section 1350, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Ronald Lifton Dated: May 16, 2011 Ronald Lifton Presidentand Chief Executive Officer (Principal Executive Officer) /s/ Brian McHugh Dated:May 16, 2011 Brian McHugh ChiefFinancial Officer and Treasurer (PrincipalFinancial Officer)
